Citation Nr: 0117214	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  00-11 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability pension benefits in the amount of $4,075.


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel
	


INTRODUCTION

The veteran had active military service from April 1941 to 
October 1945.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 decision of the Committee on 
Waivers and Compromises (Committee) of the  Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  The veteran has been found to be incompetent.  
The appellant is his wife who is his custodian for VA 
purposes.  In accordance with her request, she was scheduled 
to appear at a hearing before the Board in May 2001.  
Although notified of the time and place of the hearing, the 
appellant failed to report.


REMAND

The veteran was awarded pension benefits, including special 
monthly pension based on the need for regular aid and 
attendance, effective November 1, 1999.  The monthly rate of 
pension benefits was $1,447.00 and was based on the report of 
the veteran's annual income of $10,470.00 from Social 
Security, his wife's annual income of $11,682 from Social 
Security, $750 interest income and annual medical expenses of 
$25,626.00 for the veteran and $546.00 for his wife.  The 
claim form showed no other income for either the veteran or 
his wife.  It did reflect that the veteran was a patient in a 
nursing home and that Medicaid did not cover any of the cost, 
but that an application had been made for Medicaid benefits.  
This information was provided by the appellant.

In a letter dated November 17, 1999, informing the appellant 
of the award of pension benefits, she was advised of the 
basis for the award, and the need to accurately report 
income.  

In February 2000 the appellant reported that in addition to 
Social Security the veteran received $147.80 from a 
retirement plan and the appellant received $475.00 from a 
retirement plan.  She stated that the veteran had been 
approved for Medicaid payments and his nursing home charge 
was $741.55 per month effective November 1, 1999.  She also 
reported that they paid $4,896.00 per year for private 
medical insurance and that she paid $3,000.00 per year for 
prescription medication.

In March 2000 the RO reduced the veteran's award of pension 
benefits to $429.00 effective November 1, 1999 and to $462.00 
effective December 1, 1999 based on higher family income and 
lower medical expenses than previously reported.  As a result 
of that action an overpayment was created in the amount of 
$4,075.00.

The appellant has asserted that when she received four checks 
she spoke to a VA employee who told her to cash the checks 
and spend the money as she wanted.  She has identified this 
individual only as "John, Field Rep."  Her assertions, in 
this regard, raise the issue of whether the overpayment was 
due solely to administrative error on the part of VA.  Sole 
administrative error connotes that the appellant  neither had 
knowledge of nor should have been aware of the erroneous 
award. Further, neither her actions nor her failure to act 
must have contributed to payment pursuant to the erroneous 
award.  38 U.S.C.A. § 5112(b)(9)(10) (West 1991); 38 C.F.R. § 
3.500(b)(2) (2000). It does not appear that the underlying 
issue of sole administrative error has been addressed by the 
RO. 

The Court of Appeals for Veterans Claims has held that when a 
debtor requests waiver of an overpayment and also asserts 
that the underlying debt is invalid, the VA must resolve both 
matters.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  
Further, the question of whether the overpayment at issue was 
properly created is inextricably intertwined with the issue 
pertaining to the veteran's entitlement to waiver of recovery 
of the overpayment.  See Parker v. Brown, 7 Vet. App. 116 
(1994); Babchak v. Principi, 3 Vet. App. 466 (1992); Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  The fact that an issue 
is inextricably intertwined does not establish that the Board 
has jurisdiction of the issue, only that the Board cannot 
fairly proceed while there are outstanding matters that must 
be addressed.

Accordingly, this case is REMANDED for the following action:

1.  The appellant should be contacted and 
asked to identify the individual she 
alleges told her she could cash the VA 
checks.  Specific information should be 
provided as to the date of this 
conversation and the location where it 
took place.  She should also provide the 
names and addresses of those she claims 
witnessed the conversation.  

2.  In the event a VA employee is 
identified, the RO should solicit 
affidavits from the named witnesses 
concerning their recollection of the 
events in question.  

3.  In the event a VA employee is 
identified, he (or she) should be asked 
to provide a statement as to his 
recollection of any advice he may have 
given the appellant concerning the 
cashing of the disability pension checks.  
He should also be asked to explain the 
circumstances upon which he based his 
advice, specifically to include what 
information the appellant imparted to him 
about her sources of income and the 
medical expenses for the veteran.  

4.  After the development specified in 
numbers 2 and 3 is completed, or if the 
individual identified is not a VA 
employee, the RO should address the 
question at issue as noted above, namely 
the issue of the validity of the creation 
of the disability pension overpayment.  
This should include specifically the 
question of whether there was sole 
administrative error on the part of the 
VA in the creation of the overpayment.  
If it is found, based upon the evidence 
of record, that the overpayment was 
validly established, the RO should 
explain the legal basis for that 
conclusion and the evidence considered.

5.  In the event that determination is 
unfavorable to the appellant, the RO 
should again consider whether waiver of 
recovery of the properly created 
overpayment would violate the principle 
of equity and good conscience.  If the 
benefit sought on appeal remains denied, 
the appellant should be provided with a 
supplemental statement of the case 
(SSOC). The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues addressed herein.  If applicable, 
governing criteria regarding 
administrative error should be provided, 
including 38 U.S.C.A. § 5112(b)(9)(10) 
and 38 C.F.R. § 3.500(b)(2) pertaining to 
administrative error

6.  In considering these matters, the RO 
must review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory 
Notes). In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.



		
	N. R. ROBIN
Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims. This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal. 38 C.F.R. § 20.1100(b) (2000).




